Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al.  US 2005/0216175 A1.
Takahashi et al. discloses "a control device provided with a microprocessor for detecting a response delay of an air-fuel ratio sensor attached to an internal combustion engine, wherein the microprocessor includes a target air­fuel ratio modification unit for causing a target air­fuel ratio to change between lean and rich, and a response delay detection unit for detecting a response delay of the air-fuel ratio sensor, said delay occurring in a real air-fuel-ratio sensor signal that is output from the air-fuel ratio sensor when the target air-fuel ratio modification unit causes the target air-fuel ratio to change between the lean and rich". 
 Takahashi et al. also discloses "a control device wherein the microprocessor further includes a response-delay anomaly detection unit for determining whether the response delay detected by the response delay detection unit is greater than a predetermined response-delay no-go threshold to thereby detect an anomaly in the response delay". See abstract, paragraphs [0029]-[081], fig. 1-7
Regarding claim 7, Takahashi et al. also discloses the microprocessor further includes a wasted time detection unit configured to detect wasted time from a time lag between the target air-fuel ratio and the real air-fuel ratio sensor signal, and a wasted time abnormality detection unit configured to detect abnormality in the wasted time by determining whether the wasted time detected by the wasted time detection unit is longer than a predetermined wasted time NG threshold value. See paragraph [0081], figure 8. 

Allowable Subject Matter
Claims 3-6, and 8-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747